Case 5:20-cv-00415-JSM-PRL Document 13 Filed 11/04/20 Page 1 of 1 PageID 89




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

 KRISTINE SADOWSKI, individually, and               Case No. 5:20-cv-415-PRL
 on behalf of all others similarly situated,

                Plaintiff,

 v.

 PRO CUSTOM SOLAR LLC, d/b/a
 MOMENTUM SOLAR,

                Defendant.


                                   NOTICE OF DISMISSAL

       Plaintiff Kristine Sadowski hereby gives notice of the dismissal of this action without

prejudice, with each party to bear its own attorneys’ fees and costs.

                                              Respectfully Submitted,

Dated: November 4, 2020                        /s/ Avi Kaufman
                                              Avi R. Kaufman (FL Bar no. 84382)*
                                              kaufman@kaufmanpa.com
                                              Rachel E. Kaufman (FL Bar no. 87406)
                                              rachel@kaufmanpa.com
                                              KAUFMAN P.A.
                                              400 NW 26th Street
                                              Miami, FL 33127
                                              Telephone: (305) 469-5881

                                              Counsel for Plaintiff and all others similarly
                                              situated

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 4, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF, which is being served this day on all

counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.

                                                     /s/ Avi R. Kaufman
